Order entered May 21, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01500-CV

                             IN RE JHW LEASING, LTD., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                             ORDER
                           Before Justices Bridges, Fillmore and Evans

       By order dated December 4, 2014, we abated this proceeding pursuant to rule 7.2(b) of

the Texas Rules of Appellate Procedure and removed the case from the Court’s active docket

until further order of the Court to allow the successor trial judge to reconsider the ruling that is

the subject of this mandamus proceeding. By letter dated May 18, 2015, the parties jointly

advised the Court that the dispute underlying the petition for writ of mandamus had been settled.

Accordingly, we ORDER the case REINSTATED on the Court’s active docket. Based on the

Court’s opinion of this date, we DISMISS the petition for writ of mandamus. We ORDER the

parties to bear their own costs of this original proceeding.


                                                        /s/    DAVID L. BRIDGES
                                                               JUSTICE